[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANTS' MOTION TO DISMISS
The defendants move to dismiss the plaintiff's complaint on the basis of the prior pending action doctrine. The rule states "that when two separate lawsuits are `virtually alike' the second action is amenable to dismissal by the court." The rule does not apply, however, when the two actions are for different purposes or ends. . . (Citations omitted). Conti v. Murphy, 23 Conn. App. 174, 178 (1990).
The court is of the opinion that the two cases are not virtually alike in that the plaintiff seeks a jury trial on the claims asserted to this court. The defendants' mere filing of a summary process action should not serve to strip the plaintiff of this right.
Accordingly, the defendants' motion to dismiss is denied.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court